        Case 1:13-cv-07789-LGS Document 1304 Filed 05/10/19 Page 1 of 2




                                           May 10, 2019
                                                                                           Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

        Pursuant to the Second Amended Civil Case Management Plan and Scheduling Order
entered in this action (“Scheduling Order”) (ECF No. 1014), Plaintiffs and Credit Suisse
Securities (USA) LLC, Credit Suisse Group AG, and Credit Suisse AG (“Credit Suisse”) submit
this joint status letter.

       I.      Pending Motions

        Plaintiffs’ motion for class certification is fully briefed and is pending. Credit Suisse’s
motion to exclude Plaintiffs’ experts Robin Poynder, Hal J. Singer, Ph.D, and Professors Geir
Høidal Bjønnes and Alexander Ljungqvist is fully briefed and is pending. On March 21, 2019,
the parties submitted a joint letter to the Court advising that, should the Court be inclined to hold
oral argument on these motions, the parties are prepared to appear at a status conference to
address: (i) the Court’s preference for any hearing(s) on such motions; (ii) the content, format,
and duration of such hearing(s); and (iii) the potential involvement of live testimony, including
expert witnesses, at such hearing(s). See ECF No. 1247.

       II.     Discovery

        Audio: On September 10, 2018, the parties reached an agreement on cost sharing in
connection with the restoration of the audio production files. Credit Suisse substantially
completed the audio restoration process, and responsive non-privileged audio files will be
produced following processing and Credit Suisse’s review of the files. The parties are
continuing to meet and confer regarding indexing of the audio files and the use of phonetic
search terms.
       Case 1:13-cv-07789-LGS Document 1304 Filed 05/10/19 Page 2 of 2
Honorable Lorna G. Schofield
May 10, 2019
Page 2

       III.   Next Joint Status Letter

       The parties will submit their next joint status letter on Friday, July 12, 2019.

                                      Respectfully submitted,

SCOTT+SCOTT ATTORNEYS AT LAW                       HAUSFELD LLP
LLP

 s/ Christopher M. Burke                            s/ Michael D. Hausfeld
Christopher M. Burke                               Michael D. Hausfeld
600 W. Broadway, Suite 3300                        1700 K Street, NW, Suite 650
San Diego, CA 92101                                Washington, DC 20006
Telephone: 619-233-4565                            Telephone: 202-540-7200
cburke@scott-scott.com                             mhausfeld@hausfeld.com

                                      Attorneys for Plaintiffs


CAHILL GORDON & REINDEL LLP

 s/ Jason M. Hall
David G. Januszewski
Herbert S. Washer
Elai Katz
Jason M. Hall
Sheila C. Ramesh
80 Pine Street
New York, NY 10005
Telephone: 212-701-3000
djanuszewski@cahill.com
hwasher@cahill.com
ekatz@cahill.com
jhall@cahill.com
sramesh@cahill.com

Attorneys for Defendants Credit Suisse Group
AG, Credit Suisse AG, and Credit Suisse
Securities (USA) LLC
